Citation Nr: 1131961
Decision Date: 08/30/11	Archive Date: 09/29/11

Citation Nr: 1131961	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  04-07 147	)	DATE AUG 30 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney at Law


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to October 1945.  The Veteran died in August 2001.  The appellant was advancing her claim as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In an August 2009 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.

The appellant then appealed the Board's August 2009 decision to the U.S. Court of Appeals for Veterans Claims.  In a February 2011 Order, the Court vacated the Board's decision.  


FINDINGS OF FACT

1.  On August 27, 2009, the Board issued a decision as to the issue of entitlement to service connection for the cause of the Veteran's death.

2.  On May 14, 2010, the U.S. Court of Appeals for Veterans Claims received the appellant's certificate of death, which documents that she died in April 2010; the Court vacated the Board's August 27, 2009, decision.



CONCLUSIONS OF LAW

1.  The August 27, 2009 Board decision addressing the issue of entitlement to service connection for the cause of the Veteran's death is vacated.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2010).

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 38 U.S.C.A. § 5121A.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2010).

Unfortunately, the appellant died while her appeal of the Board's August 27, 2009 decision, which addressed the issue of entitlement to service connection for the cause of the Veteran's death, was pending before the U.S. Court of Appeals for Veterans Claims.  As noted in the Introduction, the Court vacated and dismissed the Board's decision in a February 2011 Order.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


(CONTINUED ON NEXT PAGE)



ORDER

The August 27, 2009 Board decision addressing the issue of entitlement to service connection for the cause of the Veteran's death is vacated.

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 0932333	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel





INTRODUCTION

The Veteran served on active duty from July 1942 to October 
1945.  He died in August 2001, and the appellant is the 
Veteran's widow.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico that denied the benefit sought on appeal.  The 
appellant appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  In April 2006, 
the case was returned for additional development, and the 
case was subsequently returned to the Board for further 
appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in 
August 2001, and the immediate cause of death was prostate 
cancer.  

2.  There is no probative evidence that the Veteran was 
exposed to radiation during his active duty service.  

3.  Prostate cancer was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is such 
disorder otherwise related to the Veteran's active duty 
service, to include exposure to ionizing radiation in 
service.

4.  At the time of the Veteran's death, service connection 
was in effect for scar, right medial thigh, and scar left 
hand, near web space, 3rd and 4th digits, both rated 
noncompensably disabling, effective July 1979.  

5.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In June 2003, a VCAA letter was 
issued to the appellant, prior to issuance of the August 2003 
rating decision.  In April 2004, another VCAA letter was 
issued to the appellant.  Subsequent to the April 2006 
Remand, VCAA letters were issued to the appellant in May 
2006, October 2006, and March 2007.  Collectively, the VCAA 
letters effectively notified the appellant of what 
information and evidence is needed to substantiate her claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  The May 2006 and October 2006 notices also 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), identifying the five 
elements of a service connection claim.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.

In the instant case, the appellant was informed of the 
evidence and information required to substantiate a DIC 
claim, but she was not informed in writing of the 
disabilities for which service connection had been 
established at the time of death.  No prejudice has resulted 
to the appellant, however, as she has never contended that 
either of the Veteran's two service-connected disabilities 
(scar, right medial thigh, and scar, left hand) caused or 
contributed to his death.  Moreover, the record does not 
suggest that either of these disabilities played any role in 
the Veteran's death.  Any error in complying with Hupp was 
harmless error under the facts of this case and no useful 
purpose would be served by delaying appellate review for 
issuance of further VCAA notice to comply with Hupp.  
Likewise, the appellant has not alleged any prejudice as a 
result of an untimely or deficient VCAA notification, nor has 
any been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service medical 
records.  In October 2006, the Albuquerque VA Medical Center 
(VAMC) indicated that there were no records on file prior to 
1985, as VA medical records were subject to only a fifteen 
year retention period.  Thus, the records were likely 
destroyed.  There is otherwise no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
As will be discussed in detail below, the Board has 
determined that a VA opinion is unnecessary in this case with 
regard to etiology of the Veteran's cause of death.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Criteria & Analysis

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

The appellant has also suggested that the Veteran's prostate 
cancer, which ultimately caused his death, was due to 
exposure to radiation during service.  Service connection for 
disability that is claimed to be attributable to exposure to 
ionizing radiation during service can be demonstrated by 
several different methods.  Davis v. Brown, 10 Vet. App. 209, 
211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain types of cancer that are 
presumptively service connected, specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, or an individual 
who while serving on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following:  
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, a request will be made for any available 
records concerning a veteran's exposure to radiation.  These 
records normally include but may not be limited to a 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to a veteran's radiation dose in service.  All 
such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes prostate cancer, that 
must become manifest five years or more after exposure.  38 
C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that a veteran may not meet the requirements 
of a presumptive regulation would not in and of itself 
preclude him from establishing service connection, because he 
may in the alternative establish service connection by way of 
proof of actual direct causation.

Initially, the Board notes that cancer of the prostate is not 
included among the diseases for which presumptive service 
connection is warranted if it becomes manifested in a 
radiation-exposed veteran as defined in 3.309(d)(3).  
Likewise, there is no evidence that the Veteran participated 
in a radiation risk activity during service, as defined in 
§ 3.309(d)(3)(ii).  Thus, for presumptive service connection 
purposes, the Veteran is not considered a radiation-exposed 
Veteran, as defined under 3.309(d)(3)(i).  Consequently, 
service connection on a presumptive basis in not in order 
under § 3.309(d).

Having determined that presumptive service connection is not 
warranted, the Board will now turn to the direct question of 
whether the Veteran's prostate cancer developed as a result 
of exposure to ionizing radiation in service.

As the Veteran died from a radiogenic disease and as the 
appellant contends that such disease resulted from radiation 
exposure, VA requested a dose assessment for the Veteran.  A 
November 2007 report from the Department of the Army, U.S. 
Army Center for Health Promotion and Preventive Medicine, 
states that the U.S. Army Dosimetry Center (USADC) was 
contacted, for a record of the Veteran's exposure to ionizing 
radiation, DD Form 1141.  Upon research by the USADC, it was 
determined that there was no occupational history for the 
Veteran and that there is no record of his being 
occupationally exposed to ionizing radiation during service 
in the Army.  It was explained that dosimetry is issued to 
individuals who, in the performance of their duties, would 
reasonably be expected to be exposed to 10 percent of the 
allowable occupational limits for radiation.  As there were 
no records for the Veteran being enrolled in a monitoring 
program, this could be considered evidence that he was not 
expected to receive a significant exposure to ionizing 
radiation while performing his duties.  Based on such report, 
the Board is unable to make a finding that the Veteran was 
exposed to radiation during his period of active service.  
The appellant's contentions of the Veteran's exposure to 
radiation during service are simply not supported by any 
evidence and essentially fall into the realm of speculation.  

The Board has thus otherwise reviewed the claim to determine 
whether the Veteran's cause of death is etiologically related 
to his period of service.  With regard to the disease listed 
on the death certificate, the Board first considers whether 
this disease was related to the Veteran's service.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as malignant tumors, are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

A review of the record reveals that there is no evidence of 
prostate cancer during service or for many years thereafter.  
Service treatment records do not reflect a diagnosis of 
prostate cancer.  

The medical records on file reflect that prostate cancer was 
initially diagnosed in the 1990's.  None of the post-service 
medical records include any comments or opinions suggesting 
any link between the Veteran's prostate cancer and his period 
of active service.

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
Veteran's prostate cancer was manifested during service or 
that it was otherwise related to his active service.  

The Veteran died in August 2001, over 55 years after 
separation from service.  As noted, a diagnosis of prostate 
cancer was rendered decades after separation from service.  
Evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The Board has no doubt that the appellant is sincere in her 
belief that the Veteran's prostate cancer was related to his 
period of service, to include exposure to ionizing radiation 
in service.  It is well established, however, that as a 
layperson, she is not considered capable of opining, no 
matter how sincerely, as to the nature or etiology of the 
Veteran's disease.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the condition which caused or contributed to the Veteran's 
death was not shown in service, and the records contain no 
suggestion of a causal link between his death and active 
service or any service-connected disabilities, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
Veteran's death.

The Board declines to obtain a medical nexus opinion with 
respect to the issue of entitlement to service connection for 
the cause of the Veteran's death, because there is no 
evidence of pertinent disability in service.  Thus, while he 
died of prostate cancer, over 55 years after separation from 
service, there is no true indication that this disability was 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of negative service treatment 
records, and the lack of diagnosis of the disability for 
decades post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
Moreover, the evidence of record does not suggest that his 
service-connected disabilities caused his prostate cancer 
which ultimately caused his death.  Service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under McLendon or Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the Veteran's 
death.  It follows that the Board is unable to find such a 
state of approximate balance of the positive evidence to 
otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
RAYMOND F.FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


